UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

UNITED STATES OF AMERICA ex rel.
TENNESSEE VALLEY AUTHORI'I`Y PLAINTIFF

v. Civil No. 1:17-cv-00144-GHD-DAS

AN EASEMENT AND RIGHT-OF-WAY

OVER 0.05 ACRE OF LAND,

MORE OR LESS, IN OKTIBBEHA COUNTY,

MISSISSIPPI, and GLEN DUMAS, et al. DEFENDANTS

 

SUMMARY JUDGMENT AND ORDER DISBURSING FUNDS

 

For the reasons set forth in the memorandum opinion issued this day, the Court
ORDERS that the United States motion for summary judgment (Doc. 14) is GRANTED.
The Court finds that $3 50 fair and just compensation for the easement and right of way
acquired by the United States in this action.

lt is further ORDERED that:

l. Defendant Glen Dumas shall recover from the Plaintiff $175 for said Defendant’s
undivided 1/2 interest in the easement and right-of-way described in Attachment l to the
Declaration of Taking (Doc. 2-1).

2. The Clerk of this Court is authorized and directed to draw a check on the funds
deposited in the registry of this Court in this action in the amount of $ l 75, plus any accrued
interest thereon less the applicable registry fee, payable to Glen Dumas and to mail said
check to his address on flle.

3. Defendant Billy Dumas shall recover from the Plaintiff $175 for said Defendant’s
undivided 1/2 interest in the easement and right-of-way described in Attachment l to the
Declaration of Taking (Doc. 2-1).

4. The Clerk of this Court is authorized and directed to draw a check on the funds

deposited in the registry of this Court in this action in the amount of $ l 75, plus any accrued

interest thereon less the applicable registry fee, payable to Billy Durnas and to mail said

check to his address on file.

5. The vesting of title in the United States of America, free of` all liens, claims, and
encumbrances, as evidenced by the Declaration of Taking filed in this action on September
22, 2017 (Doc. No. 2) is hereby fully and finally confirmed with respect to the easement
and right-of-way described below, said description being the same as in Attachment l to

the Declaration of Taking filed herein (Doc. No. 2-1):

A permanent easement and right-of-way, consisting of the perpetual right to enter
and to erect, maintain, repair, rebuild, operate, and patrol lines of transmission line
structures with sufficient wires and cables f`or electric power circuits and
communication circuits, and all necessary appurtenances, in, on, over, and across
said right-of-Way, together with the perpetual right to clear said right-of-way and
keep the same clear of structures (including but not limited to flagpoles, solar
panels, buildings, signboards, billboards), trees, brush, stored personal property,
and fire hazards, to destroy or otherwise dispose of such trees and brush; to prevent
the drilling or sinking of wells within the right-of-way; and to remove, destroy, or
otherwise dispose of any trees located beyond the limits of said right-of-way which
in falling could come within five feet of any transmission line structure or conductor
located thereon, the Tennessee Valley Authority to remain liable for any direct
physical damage to the land and annual growing crops resulting directly from the
operations of the construction and maintenance forces of its agents and employees
in the erection and maintenance of or in exercising a right of ingress and egress to
said transmission line structures, all upon, under, over, and across the following-
described land:

TRACT NO. SPHTB-41

A parcel of land located in Section 19, Township 18 North, Range 14 East,
Oktibbeha County, State of Mississippi, as shown on a map entitled “Starkville -
Philadelphia 161-kV Transmission Line Tap to Bluefield,” drawing LW-5579,
sheet 5C, R.l, a reduced scale copy of which is attached to the Declaration of
Taking filed herein, the parcel being more particularly described as follows:

Commencing at the northwest corner of Section 19, Township 18 North, Range 14
East and the northeast comer of Section 24. Township 18 North, Range 13 East
thence leaving said comer and with the west line of Section 19, Township 18 North,
Range 14 East and the east line of Section 24, Township 18 North, Range 13 East,
S. 0° 00' 00" W., 1,3 19. 14 feet to a point, said point being a property corner common
between the lands of Glen Durnas, et al., Alvin Jackson, et ux., and Dana Davis
Minor, said point being 2.58 feet left of survey station 294+97.77, said point being
the Point of Beginning.

Thence from the Point ofBeginning and with the WeSt line cf Section 19, Township
18 North, Range 14 East and the east line of Section 24, Township 18 North. Range
13 East N. 0° 00' 00" W., 73.02 feet to a point, said point being in the northeast
right-of-way line of the said location: hence leaving said point and with the said
right-of-way line S. 40° 29' 52" E., 96.03 feet to a point, said point being in a
property line common between the lands of` Glen Dumas, et al., and Alvin .lacl<son,
et ux., thence leaving Said point and with said property line N. 90° OO' 00" W., 62.36
feet to the Point cf Beginning and containing 0.05 acre, more or leSS.

The above-described parcel of land is lying entirely in the northwest 1/4 of the
northwest 1/4 of Section 19, Township 18 North, Range 14 East of Oktibbeha
County, State of Mississippi.

6. This case is CLOSED. /9_
/
SO ORDERED, this the /? day ofJanuary, 2019.

/J game

SENI§R U.S. DISTRICT JUDGE

 

